Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10-12, 41 and 42 are pending in this application. Claims 1, 7 and 10 are currently amended. Claims 2-6, 11 and 12 are original. Claims 8, 9 and 21-40 are canceled. Claims 41 and 42 are new. Claims 13-20 are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 16/890,336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are being anticipated by claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 16/890,346 
Claim 1
Copending application 16/890,336
Claim 28 (which depends on claims 27, 26, 21)
A coated chamber component, comprising:
An end effector for a robot arm, comprising:
a chamber component;
an end effector body;
and a coating deposited on a surface of the chamber component, the coating comprising an electrically-dissipative material, wherein the electrically-dissipative material is to provide a dissipative path from the coating to a ground, wherein the coating is uniform, conformal, and porosity free,
and a coating deposited on a surface of the end effector body, the coating comprising an electrically-dissipative material, wherein the electrically-dissipative material is to provide a dissipative path from the coating to ground, wherein the coating is uniform, conformal, and porosity free,
wherein the coating has a thickness ranging from about 10 nm to about 900 nm,
wherein the coating has a thickness ranging from about 20 nm to about 500 nm,
wherein the coating has an electrical surface/sheet resistance ranging from about 1x105 ohm/sq to about 1x10" ohm/sq,
and wherein the coating has an electrical resistance ranging from about 1x105 ohm/sq to about 1x10" ohm/sq.
wherein the coating comprises one or more first material-containing layers and one or more second material-containing layers, the one or more first material-containing layers consisting of a metal or a metal alloy comprising at least one of Al, Y-Zr, Mg-Al, or Ca-Al, and the one or more second material-containing layers consisting of a transition metal, a rare earth, a main group metal, a semiconductor, or an alloy thereof.
wherein the electrically-dissipative material comprises alumina, titania, or a combination thereof.

wherein the electrically-dissipative material comprises an alternating stack


Instant application 16/890,346 
Claim 41 (which depends on claim 1)
Copending application 16/890,336
Claim 28 (which depends on claims 27, 26, 21)
A coated chamber component, comprising:
An end effector for a robot arm, comprising:
a chamber component;
an end effector body;
and a coating deposited on a surface of the chamber component, the coating comprising an electrically-dissipative material, wherein the electrically-dissipative material is to provide a dissipative path from the coating to a ground, wherein the coating is uniform, conformal, and porosity free,
and a coating deposited on a surface of the end effector body, the coating comprising an electrically-dissipative material, wherein the electrically-dissipative material is to provide a dissipative path from the coating to ground, wherein the coating is uniform, conformal, and porosity free,
wherein the coating has a thickness ranging from about 10 nm to about 900 nm,
wherein the coating has a thickness ranging from about 20 nm to about 500 nm,
wherein the coating has an electrical surface/sheet resistance ranging from about 1x105 ohm/sq to about 1x10" ohm/sq,
and wherein the coating has an electrical resistance ranging from about 1x105 ohm/sq to about 1x10" ohm/sq.
wherein the coating comprises one or more first material-containing layers and one or more second material-containing layers, the one or more first material-containing layers consisting of a metal or a metal alloy comprising at least one of Al, Y-Zr, Mg-Al, or Ca-Al, and the one or more second material-containing layers consisting of a transition metal, a rare earth, a main group metal, a semiconductor, or an alloy thereof.
wherein the electrically-dissipative material comprises alumina, titania, or a combination thereof.

wherein the electrically-dissipative material comprises an alternating stack
wherein the one or more first material-containing layers consist of Al, and the one or more second material-containing layers consist of Ti.
wherein the electrically-dissipative material comprises an alternating stack of alumina and titania.


REASONS FOR ALLOWANCE
Claims 1-7, 10-12, 41 and 42 are allowed, upon applicant overcoming the double patenting rejection above.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments submitted on 04/06/2022 have been fully considered. The remarks and amendments submitted by the Applicant for independent Claim 1 has overcome prior art of record.
None of the prior art of record teaches or suggests, taken singly or in combination, “a coating deposited on a surface of the chamber component, the coating comprising an electrically-dissipative material … and wherein the coating comprises one or more first material-containing layers and one or more second material-containing layers, the one or more first material-containing layers consisting of a metal or a metal alloy comprising at least one of Al, Y-Zr, Mg-Al, or Ca-Al, and the one or more second material-containing layers consisting of a transition metal, a rare earth, a main group metal, a semiconductor, or an alloy thereof.”
The cited prior art of record, Yang (US6316734B1), Fenwick (US20180112311A1), Kim (KR100825418B1), Oh (CN103171215A) and Ives (Robert Lawrence Ives, Senior Member, IEEE, Daniel Zeller, Gerry Lucovsky, Edl Schamiloglu, Fellow, IEEE, David Marsden, George Collins, Kimberley Nichols, and Rasul Karimov, Multipactor Coating for Sapphire RF Windows Using Remote Plasma-Assisted Deposition, IEEE TRANSACTIONS ON PLASMA SCIENCE, VOL. 43, NO. 8, AUGUST 2015) have been found to be the closest prior art.
Regarding claim 1, Yang teaches a coated chamber component (i.e. circuit 30) (fig.5), comprising: a chamber component (i.e. dielectric substrate 32) (fig.5) (also refer to column 7 lines 21-25, Chemical vapor deposition processes… chamber filled with a gas) (implicit that the component goes in chamber); and a coating deposited on a surface (i.e. first major surface 32a) (fig.5) of the chamber component (implicit, as seen in fig.5), the coating comprising an electrically-dissipative material (i.e. first static charge dissipative layer 33a) (fig.5), wherein the electrically-dissipative material is to provide a dissipative path (column 5 lines 30-32, controlled and predictable dissipation of static charge) from the coating (column 5 lines 30-32, from surfaces of the conductive elements and dielectric substrate), wherein the coating is uniform, conformal, and porosity free (column 7 lines 29-30, uniform cross web thickness of the deposited coating), wherein the coating has a thickness ranging from about 10 nm to about 900 nm (column 5 lines 43-44, thickness of typically from about 200 Angstroms to about 3000 Angstroms), and wherein the coating has an electrical surface/sheet resistance ranging from about 1x105 ohm/sq to about 1x10" ohm/sq (column 5 lines 26-27, surface resistivity of between about 1x105 ohm/□ to about 1x1010 ohm/□), and wherein the coating comprises one or more first material-containing layers (i.e. first static charge dissipative layer 33a) (fig.5) and one or more second material-containing layers (i.e. second static charge dissipative layer 33b) (fig.5).
Yang teaches diamond like carbon layers which have metal or metal alloys for first material-containing layer and second material-containing layer. 
Fenwick teaches in a similar field of endeavor of electrostatic chuck, a coated chamber component (abstract, multi-layer coating for a surface of an article), comprising: a chamber component (i.e. electrostatic chuck 150) (fig.1); and a coating (i.e. multi-layer coating 136) (fig.1) deposited on a surface (e.g. top surface of electrostatic chuck 150) (fig.1) of the chamber component (implicit).
Fenwick does not teach the coating comprising an electrically-dissipative material, wherein the electrically-dissipative material is to provide a dissipative path from the coating to ground, wherein the coating is uniform, conformal, and porosity free, wherein the coating has a thickness ranging from about 10 nm to about 900 nm, and wherein the coating has an electrical surface/sheet resistance ranging from about 1x105 ohm/sq to about 1x10" ohm/sq.
Kim teaches in a similar field of endeavor of anti-electrostatic thin film, electrically dissipative layers 10 and 20 (fig.1) (abstract, thin film(100) for preventing the static electricity of the appearance of a case comprises at least one resin coating layer(10) comprising a UV curing resin composition; and a metallic colored thin film layer(20)). Kim’s fist material-containing layer (20, fig.1) has metal Al (abstract, thin film layer(20) comprising at least two elements selected from boron(B), aluminum(Al), gallium(Ga), indium(In) and thallium (Tl)). Kim’s second material-containing layer is a resin (abstract, resin coating layer(10) comprising a UV curing resin composition) and not a material consisting of a transition metal, a rare earth, a main group metal, a semiconductor, or an alloy thereof.
Oh teaches in a similar field of endeavor of antistatic plate for a working platform, a first-material containing layer (i.e. initial layer 14) (fig.2) and a second material-containing layer (i.e. electrostatic discharge layer 15) (fig.2). Second material-containing layer in Oh is formed by mixing a resin and conductive carbon nano-tube in a solvent, where the solvent is an aqueous solvent, and the resin is a phenoxy resin, acrylic urethane, carboxyl modified vinyl copolymer, at least one aqueous polyurethane, polyester, and polyvinyl butyral. Oh does not teach the second-material containing layer consisting of a transition metal, a rare earth, a main group metal, a semiconductor, or an alloy thereof.
Ives teaches in a similar field of endeavor of coating, a first material-containing layer (i.e. AlON) (fig.2) and a second material-containing layer (i.e. TiN) (fig.2). Ives does not teach the layers are electrically-dissipative material (page 2572, thin films of TiN are sputtered directly onto sintered aluminum oxide sintered ceramic disks for suppression of multipactor discharges).
However, none of the prior art of record teaches or suggests, taken singly or in combination, “a coating deposited on a surface of the chamber component, the coating comprising an electrically-dissipative material … and wherein the coating comprises one or more first material-containing layers and one or more second material-containing layers, the one or more first material-containing layers consisting of a metal or a metal alloy comprising at least one of Al, Y-Zr, Mg-Al, or Ca-Al, and the one or more second material-containing layers consisting of a transition metal, a rare earth, a main group metal, a semiconductor, or an alloy thereof.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        05/19/2022







	/THIENVU V TRAN/                                                                           Supervisory Patent Examiner, Art Unit 2839